Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with REID S. WILLIS on January 28, 2022.    

The application has been amended as follows: 
In the claims:
1)	In claims 2-3, line 2, after “functionalized”, “latex” has been added. 
2)	In claims 11-12, line 1, after “functionalized”, “latex” has been added.
3)	In claims 5, 7-10 line 1, after “claim”, “4” has been deleted. 
4)	In claim 1, lines 4, 6 and 15 after “functionalized”, “latex” has been added.
5)	In claim 11, lines 4, 6, 11 and 18 after “functionalized”, “latex” has been added.

- End of the Amendment


Statement for Reasons for Allowance
Claims 1-12 are allowed.
The present claims are allowable over the “closest prior art Eryazici et al. (US 2017/0058371) in view of Ando et al. (US 2017/0058116) and Bardman et al. (US 2006/0223911).
Eryazici discloses an aqueous composition comprising acrylic emulsion polymer, second stage polymer (abstract). Aqueous compositions of the present invention may take the form of waterborne dispersions (para 0090). Thickeners or rheology modifiers may include any additive used to thicken or to modify rheology. Suitable amount of rheology modifier solids may range up to 20 wt% (para 0096). The aqueous compositions can comprise from 0 to 120 wt. %, or, preferably, up to 7 wt. %, based on the total solids weight of the composition, of one or more pigments or colorants, including titanium dioxide (para 0097). 
While there is no disclosure that the pigment composition is an pigmented matte coating composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. pigmented matte coating composition , recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Eryazici and further that the prior art structure which is a coating composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
However, Eryazici fails to disclose aqueous dispersion comprising phosphorus acid functionalized polymer particles in claimed amount and particle size and polymeric organic microsphere in claimed amount and size. 
Whereas, Ando et al. discloses a method of producing a composite particle comprising a step of subjecting a monomer mixture which contains a vinyl monomer to aqueous suspension polymerization in the presence of small polymer particles having a volume-average particle size of 20 to 500 nm, with a water-soluble cellulose compound adsorbing on surfaces of the small polymer particles, wherein the small polymer particles are typified by PMMA, the monomer mixture comprises mostly (meth)acrylic acid esters and at least one phosphoric acid monomer having the general formula 1 or 2 below, and the composite particle has a volume-average particle size of 1-100 microns with a variation of 50% or less:

    PNG
    media_image1.png
    142
    482
    media_image1.png
    Greyscale

(n = 1-5, if a = 1, b = 2, and if a = 2, b = 1),

    PNG
    media_image2.png
    121
    450
    media_image2.png
    Greyscale

(R = H, CH3 or ClCH2, m = 1-20). In example 1 [0247], the small particle is a PMMA particle having a diameter of 97 nm and employed in an amount of 0.88 g. The monomer mixture includes 50 g of MMA, 2.5 g of EGDMA and 0.2 g of KAYAMER® PM-21. The final composite particles have an average size of 20.7 microns. This process can be equivalently viewed as comprising a step of growing the small PMMA particle (97 nm) with the polymerization of half of the monomer mixture to form a second particle having an average size greater than 1 micron and less than 20.7 microns (such as 2.5-12 microns), and a step of growing the second particle with the second half of the monomer mixture to the final size of 20.7 microns. The second particle therefore reads on the polymeric organic microsphere.
Bardman discloses polymer particle having first phosphorus acid groups (para 0109) in an amount of 10-70 weight percent of polymer particles having first phosphorus acid groups, but Endo does not disclose the claimed weight percent of polymeric organic microsphere,  
Based on the Applicants arguments filed on 10/21/2021, Eryazici in view of Ando and Bardman fails to disclose that the at least 20 weight percent of the phosphorus acid 
Thus, Eryazici in view of Ando and Bardman fails to disclose the composition of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788